EXHIBIT A MEMORANDUM OF REDEVELOPMENT AGREEMENT Attached. EXHIBIT A MEMORANDUM OF REDEVELOPMENT AGREEMENT This is a Memorandum of Redevelopment Agreement being made as of March, 2008 between SAYREVILLE ECONOMIC AND REDEVELOPMENT AGENCY ("SERA"), a public body corporate and politic, organized and existing under the laws of the State of New Jersey, acting in the capacity of redevelopment entity pursuant to the Local Redevelopment and Housing Law, N.J.S.A. 40A:12A-1 et seq. (the "LRHL") having an address 161 Main Street, Sayreville, New Jersey 08872, and SAYREVILLE SEAPORT ASSOCIATES, L.P., a Delaware limited partnership ("SSA"), having offices at 2701 Renaissance Boulevard, 4th Floor, King of Prussia, PA 19406. NOW, THEREFORE, for good and valuable consideration, it is agreed as of the date set forth above by and between SERA and SSA, as follows: 1.Property. SERA is the fee simple owner of certain parcels of real property, commonly known as the NL Industries, Inc. site and designated as Parcel A [as described on Exhibit A attached to this Memorandum] ("Parcel A"), Parcel B [as described on Exhibit B attached to this Memorandum] ("Parcel B"), and C2, C1-7, C1-6, C1-5, C1-4, C1-3, C1-2, C1-1, C3-1 and C3-2 [as described on Exhibit C attached to this Memorandum) [and Parcels C2, C-7, CI-6, C1-5, C1-4, C1-3, C1-2, C1-1, C3-1 and C3- 2 are sometimes hereafter referred to as "Parcel C"] situated within the Sayreville Waterfront Redevelopment Area (the "SWRA"), consisting of approximately 425 +/­acres of land located in the Borough of Sayreville ("Borough"), Middlesex County, New Jersey, as shown on Borough tax map (collectively, the "Property). 2.Redevelopment Agreement. SERA and SSA have entered into a certain Redevelopment Agreement of even date herewith for the redevelopment of the Property (the "Redevelopment Agreement"), which Redevelopment Agreement sets forth all of the terms, covenants, conditions, representations and agreements of the parties. 3.Proposed Redevelopment Project. The proposed redevelopment project for the Property is a mixed use development consisting of residential, retail and commercial office uses, along with associated public amenities more particularly set forth in the Redevelopment Agreement. 4.Phasing of Redevelopment Project. Pursuant to the Redevelopment Agreement, the redevelopment of the Property is contemplated to be performed in phases as follows: (a)After the initial closing scheduled for May 1, 2008, the redevelopment of the C Parcels is contemplated to be performed in phases and may consist of any combination of the uses set forth in Paragraph 3 above; and (b)After the second closing scheduled for December 1, 2008, Parcel A will be preserved for open space and recreational purposes; and (c)After third and final closing scheduled for October 15, 2010, the redevelopment of Parcel B is contemplated to be performed in phases and may consist of any combination of the uses set forth in Paragraph 3 above. 5.Compliance with LRHL.
